Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicants are required, in reply to this action, to elect a single invention to which the claims must be restricted. 

The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Group I, claims 13-24, drawn to a method of manufacturing a rotor, with a special technical feature of curing the adhesive after placing the permanent magnet, which is lacking in Group II;
Group II, claims 25-32, drawn to an apparatus to apply an adhesive, with a special technical feature of a moving mechanism, which is lacking in Group I.

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

If applicants elect the invention of Groups I or II, a further Restriction is required. This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1 and because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons:
Group I:
Species I-A:	an embodiment of a method of manufacturing a rotor with the limitation of moving the nozzle to a front side, Claims 14, 15, 17, 18, 22 and 23, which is lacking in Species I-B to D; 

Species I-C: 	an embodiment of a method of manufacturing a rotor with the limitation of maintaining a discharge amount constant, Claim 19, which is lacking in Species I-A, B and D;
Species I-D: 	an embodiment of a method of manufacturing a rotor with the limitation of furthering the permanent magnet, Claims 20 and 21, which is lacking in Species I-A to C.
Group II:
Species II-A:	an embodiment of an apparatus to apply an adhesive with the limitation of furthering a spreading portion, Claims 26, 27 and 29-31, which is lacking in Species II-BF; 
Species II-B: 	an embodiment of an apparatus to apply an adhesive with the limitation of disposing two spreading portions, Claims 28 and 32, which is lacking in Species II-A.

This application contains claims directed to the following patentably distinct species: I-A to I-D and II-A to II-B. These species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record. 

There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Upon the allowance of a generic claim, applicants will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Since the Restriction Requirement is complex and the examiner knows from past experience that a telephone election will not be made, therefore there is no phone call to the applicants and the examiner proceeds directly to a written restriction requirement.

Applicants are advised that the reply to this requirement to be complete must include (i) an election of an invention or species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention or species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicants traverse on the ground that the inventions or species are not patentably distinct, applicants should submit evidence or identify such evidence now of record showing the invention or species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the invention or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other inventions or species.
Applicants are reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
you have questions on access to the Private PAIR system, contact the Electronic 
Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
January 18, 2022